UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                 NOT PRECEDENTIAL
                                     _____________

                                      No. 11-2174
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                  ERIDIO POLANCO,
                                            Appellant

                      Appeal from the United States District Court
                             for the District of New Jersey
                               (No.: 2-11-cr-00034-001)
                        District Judge: Hon. Faith S. Hochberg

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                               Thursday, April 12, 2012

Before: McKEE, Chief Judge, HARDIMAN, Circuit Judge, and *JONES, District Judge

                             (Opinion Filed: May 10, 2012)

                                        OPINION

McKEE, Chief Judge.

      Eridio Polanco pled guilty to one count of distribution and possession with intent

to distribute 100 grams or more of heroin. Polanco’s counsel has since filed a motion to

withdraw as counsel pursuant to Anders v. California, 386 U.S. 738 (1967) and has

represented that there are no non-frivolous grounds for appeal. Polanco has filed a pro se




*The Honorable C. Darnell Jones, District Court Judge for the U.S. District Court for the
 Eastern District of Pennsylvania, sitting by designation.
brief in response. For the reasons that follow, we will grant counsel’s motion to

withdraw and affirm the judgment and sentence of the district court.



       Because we write primarily for the parties who are familiar with this case we need

not set forth the facts or procedural history except to the extent that they clarify our brief

discussion.

       When counsel files an Anders brief and moves to withdraw, we must determine

“(1) whether counsel adequately fulfilled [Third Circuit Local Appellate Rule 109.2(a)’s]

requirements; and (2) whether an independent review of the record presents any

nonfrivolous issues.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Counsel

is required “(1) to satisfy the court that counsel has thoroughly examined the record in

search of appealable issues, and (2) to explain why the issues are frivolous.” Id. In

conducting an independent review of the record, “we confine our scrutiny to those

portions of the record identified by an adequate Anders brief” and “those issues raised in

Appellant’s pro se brief [if any is filed].” Id. at 301. After reviewing counsel’s Anders

brief, we are convinced that counsel has satisfied Rule 109.2(a)’s requirements by

identifying all appealable issues and explaining why those issues are frivolous.

       In his pro se brief, Polanco alleges that he pled guilty with the expectation that he

would receive a sentence in the range of 46 to 57 months of imprisonment and that he

would be eligible for a safety valve reduction. The record belies Polanco’s allegations.

In his application for permission to enter a plea of guilty, Polanco confirmed that he

understood that he was facing a mandatory minimum of five years’ imprisonment, and

                                               2
the plea agreement clearly states that his eligibility for a safety valve reduction under

U.S.S.G. § 5C1.2(a)(1) had not yet been determined at the time the agreement was

entered into. Moreover, the district court reviewed the plea agreement and ascertained

that Polanco understood its terms during the plea colloquy.

       Polanco also contends that his counsel was ineffective for failing to explain the

consequences of the plea agreement to him. “Claims of ineffective assistance of counsel

generally are not entertained on direct appeal.” United States v. Haywood, 155 F.3d 674,

678 (3d Cir. 1998). We see nothing that would compel us to make an exception to that

rule here. Moreover, our review of the record reveals that there is no basis for an

ineffectiveness claim. Thus, we conclude that the issues raised by Polanco are frivolous

and that there are no other non-frivolous issues.

       For the reasons stated above, we will grant counsel’s motion to withdraw and

affirm the district court’s sentence.




                                              3